EXHIBIT January 30, 2009 GS Financial Corp. Announces Fourth Quarter and Year-End Results Metairie, Louisiana – GS Financial Corp. (NASDAQ Global Market: GSLA) (the “Company”), the holding company for Guaranty Savings Bank (the “Bank”), announced a loss for the quarter ended December 31, 2008 of $170,000, or $0.13 per share, compared with earnings of $200,000, or $0.16 per share, for the quarter ended December 31, 2007. For the year ended December 31, 2008, the net loss amounted to $6,000 compared to net income of $658,000 for the prior year. Earnings per share for the year ended December 31, 2008 are not meaningful compared to $0.52 per share diluted for 2007. The loss in the fourth quarter of 2008 was primarily a result of the recognition of a non-cash impairment charge of $630,000 (pre-tax) and $416,000 (after-tax) related to the Company’s investment in one mutual fund that holds mortgage-backed securities, the AMF Ultra Short Mortgage Fund (ticker: ASARX), which is held as available-for-sale. Due to continued declines in the Net Asset Value of this fund based on an evaluation of the funds’ holdings, which include mortgage-backed securities that have been downgraded by ratings agencies, and general market conditions for private-label mortgage-backed securities, management has deemed the loss in the fund to be “other than temporary” and has accordingly recognized the unrealized loss on the fund. The Company’s investment in this mutual fund had a fair market value of $3.4 million as of December 31, 2008, which reflects a total of $1.2 million in non-cash impairment charges recognized during 2008. President Stephen Wessel stated, “In this fourth quarter, as we have done throughout our history, we took a conservative approach and recognized a non-cash impairment charge which resulted in a write-down of our investment in the AMF Ultra Short Mortgage Fund. This write-down again overshadowed an otherwise strong operating performance for the year.” For the year ended December 31, 2008, there was a net loss of $6,000 compared with net income of $658,000 for the year ended December 31, 2007. The Company's operating earnings, which we define as our GAAP earnings excluding impairment charges, were $839,000 for the year ended December 31, 2008. The operating earnings of $839,000 for 2008 compares favorably to the net earnings of $460,000 for the year ended December 31, 2007, which excludes a prior year reversal of the provision for loan losses of $300,000. Please see the reconciliation of GAAP and operating earnings provided in this release for a calculation of our operating earnings for the three months and years ended December 31, 2008 and Net interest income for the quarter ended December 31, 2008 was $1.7 million compared to $1.5 million for the same period in 2007. For the year ended
